Name: Council Regulation (EEC) No 3180/76 of 21 December 1976 amending Regulations (EEC) No 786/69, (EEC) No 787/69, (EEC) No 788/69 and (EEC) No 2334/69 on the financing of intervention expenditure on the domestic market
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 76 Official Journal of the European Communities No L 359/ 11 COUNCIL REGULATION (EEC) No 3180/76 of 21 December 1976 amending Regulations (EEC) No 786/69, (EEC) No 787/69, (EEC) No 788/69 and (EEC) No 2334/69 on the financing of intervention expenditure on the domestic market THE COUNCIL OF THE EUROPEAN COMMUNITIES, 2. The following subparagraph shall be added after subparagraph (e) : '(f) the financing costs, calculated by a method and at a rate of interest to be determined in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70.'. Article 2 Article 4 ( 1 ) of Regulation (EEC) No 787/69 shall be amended as follows : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( J ), as last amended by Regulation (EEC) No 2788/72 (2), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to the Regulations on the financing of intervention expenditure, the Member States shall obtain for the intervention agencies the funds required for the buying in of produce ; whereas the resulting costs shall be financed on a flat-rate basis by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ; Whereas this flat-rate method is not the same for all the sectors in question ; whereas in the interests of harmonization , Regulations (EEC) No 786/69 (3), (EEC) No 787/69 (4), (EEC) No 788/69 (5) and (EEC) No 2334/69 (6) on the financing of intervention expen ­ diture in , respectively, oils and fats, cereals and rice, pigmeat, and sugar, as last amended by Regulation (EEC) No 330/74 (7), should therefore be amended, 1 . Subparagraph (e) shall be replaced by the following : '(e) the total amount of the costs incurred through storage, other than financing costs, calculated on the basis of a standard amount per unit of weight/period of storage determined in accor ­ dance with Article 5 (2) 2. The following subparagraph shall be added after subparagraph (g) : '(h) the total financing costs calculated by a method and at a rate of interest to be deter ­ mined in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70.'. Article 3HAS ADOPTED THIS REGULATION : Article 1 Article 5 ( 1 ) of Regulation (EEC) No 788/69 shall be amended as follows : Article 5 ( 1 ) of Regulation (EEC) No 786/69 shall be amended as follows : 1 . Subparagraph (d) shall be replaced by the following : '(d) the total amount of the costs incurred through storage other than financing costs, calculated on the basis of a fixed amount per unit of weight/period of storage determined in accor ­ dance with Article 6 (2) 1 . Subparagraph (c) shall be replaced by the following : '(c) the total amount of the costs incurred through storage , other than financing costs, calculated on the basis of a standard amount per unit of weight/period of storage determined in accor ­ dance with Article 7 ;'. 2 . The following subparagraph shall be added after subparagraph (e) : '(f) the total financing costs, calculated by a method and at a rate of interest to be deter ­ mined in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70.'. (') OJ No L 94, 28 . 4. 1970, p. 13 . (2 ) OJ No L 295, 30 . 12 . 1972, p . 1 (3 ) OJ No L 105, 2 . 5 . 1969, p . 1 . H OJ No L 105, 2 . 5 . 1969, p . 4 . (s ) OJ No L 105, 2 . 5 . 1969 , p . 7 . (6) OJ No L 298 , 27 . 11 . 1 969 , p . 1 ( 7) OJ No L 37, 9 . 2 . 1974, p . 5 . No L 359/ 12 Official Journal of the European Communities 30 . 12. 76 Article 4 2. The following subparagraph shall be added after (g) : '(h) the total financing costs, calculated by a method and at a rate of interest to be deter ­ mined in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70.'. Article 4 ( 1 ) of Regulation (EEC) No 2334/69 shall be amended as follows : 1 . Subparagraph (f) shall be replaced by the following : '(f) the total amount of the costs incurred through storage, other than financing costs, calculated on the basis of a standard amount per unit of weight/period of storage determined in accor ­ dance with Article 5 (2) Article 5 This Regulation shall enter into force on 1 January 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1976. For the Council The President A. P. L. M. M. van der STEE